PER CURIAM.
This direct criminal appeal of the judgment and sentences imposed upon the appellant is brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). The appellant pled guilty to a third-degree felony in one case, and admitted that the third-degree felony violated his existing community control in another case. Both cases were consolidated for the purposes of this appeal.
Upon our independent examination of the entire record, we agree that' no reversible error occurred in either case. We affirm both the appellant’s sentence as to the new law violation as well as the revocation of community control and the sentence imposed thereon. However, because the record does not contain a written order of revocation of community control, we remand to the trial court for entry of a written order of revocation. See Harvard v. State, 766 So.2d 1043, 1043 (Fla. 2d DCA 2000), citing Cornett v. State, 506 So.2d 88 (Fla. 2d DCA 1987), and Givens v. State, 666 So.2d 235 (Fla. 2d DCA 1995).
AFFIRMED.
KAHN, VAN NORTWICK and BROWNING, JJ. CONCUR.